                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                         )
                                                  )
   ROBERTS, WILLIAM BARRIER                       ) CASE NO. 18-83442-CRJ11
   SSN: XXX-XX-9314                               ) CHAPTER 11
                                                  )
       Debtor.                                    )

                                   SUMMARY OF BALLOTS

        COMES NOW the debtor Robert Barrier Williams, by and through undersigned counsel

 of record, and files the summary of ballots attached hereto as Exhibit A.

        Respectfully submitted on June 16, 2020.
                                                             /s/ Stuart M. Maples
                                                             STUART M. MAPLES
                                                             (ASB-1974-S69S)

 MAPLES LAW FIRM, PC
 200 Clinton Ave. W, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com




Case 18-83442-CRJ7        Doc 368    Filed 06/16/20 Entered 06/16/20 14:11:26       Desc Main
                                    Document     Page 1 of 2
                                                                          EXHIBIT A

                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                     )
                                              )
   ROBERTS, WILLIAM BARRIER                   ) CASE NO. 18-83442-CRJ11
   SSN: XXX-XX-9314                           ) CHAPTER 11
                                              )
       Debtor.                                )


                               SUMMARY OF BALLOTS

  Class-1-              Creditor                     Accept   Reject   Amount
  Allowed Secured
  Claims
  Class 1(a)            GMFS, LLC c/o Specialized                      Property Foreclosed
                        Loan Servicing, LLC
  Class-1(b)            Smart Bank                                     Property Foreclosed

  Class 2 – Allowed     Creditor                     Accept   Reject   Amount
  Unsecured Claims
                        First National Bank of       X                 $344,586.49
                        Pulaski
                        First National Bank of       X                 $500,000.00
                        Pulaski
                        First National Bank of       X                 $5,235,616.30
                        Pulaski
                        American Express National    X                 $10,403.73
                        Bank
                        Citibank                     X                 $9,670.50
                        Citibank                     X                 $10,053.70

  Class 3 -Equity       Creditor                     Accept   Reject   Amount
  Interest Holders
                        William B. Roberts

  Class 4 – Shannon     Creditor                     Accept   Reject   Amount
  League Roberts
  Domestic Support
  Obligations




Case 18-83442-CRJ7      Doc 368     Filed 06/16/20 Entered 06/16/20 14:11:26    Desc Main
                                   Document     Page 2 of 2
